     Case 1:16-cv-00369-HTW-LRA Document 406 Filed 05/08/20 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF MISSISSIPPI
                                  SOUTHERN DIVISION


JAMES ALDRIDGE, RELATOR
ON BEHALF OF UNITED STATES
OF AMERICA                                                                         PLAINTIFF

v.                                               CIVIL ACTION NO. 1:16-CV-369-HTW-LRA

CORPORATE MANAGEMENT, INC., ET AL.                                              DEFENDANTS

                                             ORDER

       BEFORE THIS COURT is the motion of the United States for entry of the judgment on

the verdict in this case [doc. no. 390] which was announced on March 12, 2020. The jury found

Ted Cain, Julie Cain, Tommy Kuluz, Corporate Management, Inc., and Stone County Hospital,

Inc., liable under the False Claims Act. The jury also found Ted Cain, Julie Cain, and Corporate

Management, Inc., liable under the common law theory of unjust enrichment, and found Stone

County Hospital, Inc., liable for payment by mistake of fact. The jury found in favor of

defendant Starann Lamier, finding that she was not liable for any of the alleged violations.

       This court originally scheduled arguments to be heard on March 26, 2020, on the issues

of civil penalties, anticipating entry of a judgment shortly thereafter. Because of the Covid-19

pandemic, the hearing had to be continued. This court rescheduled the hearing for May 6, 2020,

by videoconference. At that hearing, the court heard the Government’s request for entry of the

judgment or, alternatively, for prejudgment remedies under the Federal Debt Collection

Procedures Act (FDCPA). The United States renewed its concern that as time passes between

the jury verdict and entry of the judgment the more time creditors would have to secure any

interests they might have and the more time the Defendants would have to draw down assets.



                                                 1
      Case 1:16-cv-00369-HTW-LRA Document 406 Filed 05/08/20 Page 2 of 3




         Since this court is prepared to enter its judgment in this case, the court sees no need to

invoke the pre-judgment provisions of the FDCPA. Upon entry of the judgment, the United

States will be able to avail itself of the usual post-judgment collection procedures.

       This court determines that the damages awards for unjust enrichment and for payment by

mistake of fact are subsumed within the verdict under the False Claims Act. While the

Government may plead alternative theories for relief for the same injury, there can be only one

recovery. As the Fifth Circuit stated in Drummond v. BestCare Laboratory Services, LLC,

“[b]oth sets of awards arise from the same underlying conduct, so the Government is entitled to

recover only once.” Id., 950 F.3d 277, 284 (5th Cir. 2020). This court will enter its judgment

based on the jury’s findings under the False Claims Act only.

       This court has determined that the provisions of 31 U.S.C. §3729 require that the trial

court apply treble damages for violations of the False Claims Act. The damages amount found by

the jury for False Claims violations is multiplied by three to determine the total damages award

from each defendant found liable. The court’s final judgment will reflect treble damages for each

defendant, jointly and severally, up to each defendant’s respective liability amount.

       This court is also charged with assessing the civil penalty amount under the False Claims

Act. In an effort to expedite entry of the judgment, the United States has expressed its

willingness to accept the minimum statutory penalty amount for each violation of the False

Claims Act. The jury found each cost reporting year to represent one violation. For years 2004

through 2014, the minimum penalty amount is $5500, which the court imposes for each such

claim. For the year 2015 the court finds the minimum statutory penalty amount to be $11,181,

which the court imposes. All but one defendant was found guilty of twelve violations, including

year 2015. Tommy Kuluz was found guilty of eleven violations, including year 2015.



                                                  2
      Case 1:16-cv-00369-HTW-LRA Document 406 Filed 05/08/20 Page 3 of 3




         As also represented by the Government in the video hearing of May 6, 2020, the

Government agrees that liability for the civil penalties will be joint and several, up to the limits

of each defendant’s individual liability, and this court concurs. This civil penalty amount is in

addition to the liability for damages under the False Claims Act.

         This court additionally awards post-judgment interest at the legal rate set by 28 U.S.C.

§1961.

         This court hereby grants, in part, Plaintiff’s motion [doc. no. 390] for entry of

judgment. The Plaintiff United States of America is directed to prepare a judgment consistent

with the jury verdict and this order, for submission to the court for its approval and entry, by 5:00

p.m. on May 9, 2020.

         The court will enter, at a later date, detailed findings.

         The court continues its order forbidding the defendants from transferring, dissipating,

selling or disposing of any of their assets.

         SO ORDERED AND ADJUDGED, this the 8th day of May, 2020.

                                                s/ HENRY T. WINGATE__________________
                                                UNITED STATES DISTRICT COURT JUDGE




                                                    3
